DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 13-17 are pending.
Claims 1-10 and 16-17 remain withdrawn as being directed to a non-elected invention.
Claims 11, 13-15 are examined herein.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim Objections
Claims 14 and 15 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baliashvili, Nino. Feinkartierung eines QTL (Quantitative Trait Locus) für Kühletoleranz auf Chromosom 4 in Mais und dessen molekularbiologische und phänotypische Charakterisierung. Diss. Universitäts-und Landesbibliothek der Heinrich-Heine-Universität Düsseldorf, 2011 in view of Tao et al. (BMC Plant Biology 13.1 (2013): 1-13) taken with evidence of the instant Specification.
This is a new rejection made in view of Applicant’s amendments of the claims.
Applicant broadly claims a chill-tolerant maize plant comprising i) a first chromosomal interval from a donor on chromosome 4 between the marker positions ma59778s31 (position 37263172 bp) and ma59778119 (position 37297901 bp), which comprises a an endogenous chill tolerance-conferring nucleic acid, and in a region on 
Upon reconsideration of Claim 11, the scope of the claimed plants is interpreted to encompass plants with a single crossover event, as the “further” interval in part ii) is reasonably interpreted as being contiguous to the interval of part i).  Pursuant to this interpretation, a schematic (not to scale) of chromosome 4 from a plant as encompassed the claim is as follows:

    PNG
    media_image1.png
    336
    1008
    media_image1.png
    Greyscale

Baliashvili teaches a method of crossing the chill tolerant maize TH line (donor line) and the SL line to produce progeny lines to analyze in a QTL analysis using markers linked to chill tolerance in maize.  Baliashvili discloses progeny plants (lines) wherein the lines comprised chill-tolerant chromosomal regions from the TH line on chromosome 4 – specifically a region flanked by the Zm4-3 and Zm4-10 markers and then Zm4-5 and Zm4-6 (a smaller interval).  (p. 15-18, 52-56).  The instant disclosure provides evidence that the TH and SL lines of Baliashvili are the TH and SL lines used in the instant invention.  (Specification p. 32).  The instant disclosure, in view of the teachings of Baliashvili provides further evidence that the interval disclosed by Baliashvili between Zm4-5 and Zm4-6 is very similar in size to the instantly-claimed intervals between ma59778s31 and ma20205s01.  Marker ma59778s31 is at position 37,263,172 bp, Zm4-5 is at approximately 36.7 bp, marker ma20205s01 is at position 156998152 bp and Zm4-6 is approximately at position 156.4.  The Zm4-5 marker is approximately 0.5Mb outside of the interval and Zm4-6 is approximately 0.5Mb inside of the interval.  The instant disclosure provides evidence that both the intervals between ma59778s31 and ma20205s01 and ma59778s31 and ma59778119 comprise a sequence with 100% identity to SEQ ID NO:29 according (see the instant Figure 3), and 
	However, Baliashvili does not explicitly teach a plant wherein the plant comprises a first chromosomal interval from a donor on chromosome 4 between the marker positions ma59778s31 and ma59778119, which comprises a an endogenous chill tolerance-conferring nucleic acid, and in a region on chromosome 4 flanked by the marker positions ma59778119 and ma52594s01, at least one further chromosomal interval from the same donor and at least one chromosomal interval which does not originate from the donor.  
Tao et al. teaches a method of fine mapping a QTL for resistance to maize rough dwarf disease in maize.  Tao et al. teaches that hundreds of backcrossed lines were generated from 24 heterogeneous inbred families and that QTL analysis was performed, following fine-mapping of that target region (the qMrdd1 region) by developing markers from polymorphisms identified in the target region, ultimately narrowing the region to a 1.2Mb physical interval.  (p. 2 left col. ¶ 4 – p. 8 left col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Baliashvili in view of the teachings of Tao et al. to arrive at the plant claimed by Applicant.  Baliashvili teaches a QTL analysis using the same line that Applicant used as starting material and identified the two closest flanking markers as Zm4-5 and Zm4-6.  In view of the teachings of Baliashvili, wherein efforts were made to identify markers for this QTL conferring a valuable crop trait (cold tolerance), it would have been obvious to continue the same process to narrow down 
It is further worth noting that, according to Applicant’s Remarks in response to the (withdrawn) enablement rejection, the cold-tolerance conferring allele present in the TH line is also present in 80% of hundreds of Dent lines available to the public for developing new lines.  As such, outcrosses with these lines to produce new varieties would also produce that plants as claimed by Applicant at a low but inevitable frequency.  The method of Claim 14 would also be obvious, as the Zm4-5 marker is between ma11840s01 and ma59778s31 and the Zm4-6 marker is between ma59778119 and ma20205s01, as evidenced by Applicant’s map of Chromosome 4 and the Zm4-5 and the Zm4-6 markers as taught by Baliashvili would be obvious markers to score in further fine mapping of the chill-tolerance QTL, as Baliashvili 
Response to Remarks
	Applicant’s Remarks are directed to rejections that have been withdrawn in view of Applicant’s amendments of the claims.  Insofar as they are determined to be applicable to the instant rejection, they are responded to herein.
	Applicant argues that Biashivili does not provide disclosures/teachings that would render the instantly claimed invention obvious, as the interval taught by Biashivili is much larger than the intervals recited in amended claim 11 (the interval in Biashivili is several times larger than the intervals claimed in the instant invention).  Applicant argues that one of ordinary skill in the art would not have a reasonable expectation of success in producing a plant with the genetic composition as recited in the claims.  (Remarks p. 9).  
	This is not found persuasive.  Despite the failure of Biashivili to narrow the QTL region or identify markers significantly closer to the chill-tolerance locus, the process taught by Biashivili is the same process, using the same materials, that Applicant used to produce identify further narrowing flanking markers.  There appears to be nothing actually unexpected or unobvious about Applicant’s invention.  Applicant is claiming a crossover event that was the intended outcome of Biashivili made by methods taught in detail by the prior art.  Again, Applicant is invited to contact Examiner to discuss showings that might be helpful in advancing prosecution.  
	
Conclusion
No claims are allowed.
Claims 13 and 15 appear to be free of the prior art.  The closest art is Baliashvili, Nino. Feinkartierung eines QTL (Quantitative Trait Locus) für Kühletoleranz auf Chromosom 4 in Mais und dessen molekularbiologische und phänotypische Charakterisierung. Diss. Universitäts-und Landesbibliothek der Heinrich-Heine-Universität Düsseldorf, 2011, but Baliashvili does not disclose or teach the claimed inventions and the inventions do not otherwise appear to be obvious in view of the teachings of the prior art.  With respect to Claim 13, markers in the first recited interval did not appear to be known in the art.  Similarly, the prior art does not disclose the marker positions as recited in Claim 15 and the use of the specific polymorphisms as recited by Applicant would not have been obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES LOGSDON/Examiner, Art Unit 1662